Exhibit 10.16

Summary of Compensation for Named Executive Officers for Fiscal 2011

In February 2011, the Compensation Committee of the Board of Directors
established 2011 salary and target bonus applicable to the named executive
officers as follows:

 

Named Executive

   2011
Base Salary($)      2011
Target Bonus($)  

Arthur G. Dauber

     120,000         20,000   

Frank R. Pierce

     168,000         82,000   

Neal T. Hare

     176,820         82,500   

James J. Steffek

     176,820         82,500   

Charles M. Dauber

     240,000         100,000   

Timothy C. Adams

     150,000         31,000   

Actual bonus amounts payable to each executive will be based on the achievement
of 2011 Company and individual performance goals established for each executive.
Targeted performance must be achieved at the 75% level for that component of the
bonus to be earned and must be achieved at the 100% level for the full bonus to
be earned. Some of each executive’s individual goals may require a subjective
evaluation and judgment with respect to achievement of these goals. Company
performance targets range from 50% to 75% of total bonus with individual goals
encompassing the remainder.

In connection with the 2011 salary and target bonus established for the named
executive officers, the following named executive officers were awarded
restricted stock units under the 2007 Employee Stock Incentive Plan. Each
restricted stock unit is issued one share of common stock upon vesting:

 

Named Executive

   Restricted Stock Units  

Frank R. Pierce

     7,500   

Charles M. Dauber

     50,000   

Timothy C. Adams

     12,000   

Vesting of a portion of such awards is subject to achievement of the 2011
Company and individual performance goals established for each executive, 9,600
for Mr. Adams, 14,000 for Mr. Dauber, and 6,000 for Mr. Pierce. The balance of
such awards are subject to only a continuing employment requirement. All vested
restricted stock units convert into common stock on a one-to-one basis in four
equal annual installments from the original grant date, subject to a continuing
employment requirement.